UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1538



IN RE:   JOSE LUIS AGUILAR-RIVERA, a/k/a Mole,

                Petitioner.



 On Petition for a Writ of Mandamus. (5:03-cr-00004-RLV-DSC-9;
                       5:10-cv-00155-RLV)


Submitted:   September 10, 2013         Decided:     September 16, 2013


Before MOTZ and    AGEE,   Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Jose Luis Aguilar-Rivera, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jose       Luis   Aguilar-Rivera    petitions      for    a    writ    of

mandamus, alleging the district court has unduly delayed acting

on his 28 U.S.C.A. § 2255 (West Supp. 2013) motion.                  He seeks an

order from this court directing the district court to act.                       Our

review of the district court’s docket reveals that the district

court denied Aguilar-Rivera’s § 2255 motion by order entered on

August 21, 2013.         Accordingly, because the district court has

recently   decided      Aguilar-Rivera’s      case,   we    deny    the   mandamus

petition as moot.        We grant leave to proceed in forma pauperis.

We   dispense   with     oral   argument   because    the    facts       and   legal

contentions     are    adequately   presented    in   the    materials         before

this court and argument would not aid the decisional process.



                                                               PETITION DENIED




                                       2